 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 5 
46Engelhard Corporation 
and
 Local 1430, 
International 
Brotherhood of Electrica
l Workers, AFLŒCIO, 
Petitioner.  
Cases 2ŒCAŒ32909 and 2ŒCAŒ33080 
June 18, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH  On April 27, 2001, Administrative Law Judge Steven 
Davis issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief, the General 
Counsel filed an answering 
brief, and the Respondent 
filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings, and conclusions
1 and 
to adopt the recommended Order as modified.
2 Introduction 
This case concerns the interpretation of a no-strike/no-
lockout clause in a collective-bargaining agreement.  Re-
lying on its interpretation of that clause, the Respondent 

suspended 38 employees becaus
e they picketed its share-
holders™ meeting (over 70 miles from the facility where 
the employees worked).  For the reasons set forth below, 

we agree with the 
judge that the employees did not con-
travene the no-strike/no-lockout provision when they 
engaged in the picketing.  We conclude, therefore, that 

the Respondent™s suspension of the employees violated 
Section 8(a)(3) and (1).  We further agree with the judge 
that the Respondent violated Section 8(a)(1) when it pub-

lished two letters in the plant that threatened the employ-
ees with discipline and discharge for engaging in picket-
ing, and when it videotaped the picketing employees.
3                                                           
 1 There are no exceptions to the ju
dge™s dismissal of the complaint 
allegations that the Respondent violated Sec. 8(a)(1) by threatening to 
move its facility if the Union soug
ht a 6-percent wage increase in up-
coming negotiations, and that the Respondent violated Sec. 8(a)(3) and 

(1) by denying employee Karen Nembhard an excused absence for 
attending a shop steward training. 
2 We shall substitute a new 
notice in accordance with 
Ishikawa Gas-
ket America, Inc.,
 337 NLRB 175 (2001), enfd. 354 F.3d 534 (6th Cir. 
2004) and 
Ferguson Electric Co., 
335 NLRB  142 (2001). 
3 The Respondent argues that Sec. 10(b) of the Act precluded the 
amended charge of surveillance.  The judge, citing 
Nickles Bakery of 
Indiana
, 296 NLRB 927 (1989), rejected this argument on the grounds 
that the allegation shared the same 
legal theory, arose from the same 
factual circumstances and sequence of events, and involved the same 
defenses as the allegation that the Respondent violated Sec. 8(a)(1) 
when it threatened to discipline empl
oyees if they participated in the 
authorized picketing.  We agree with the judge. 
Factual Background 
The facts, as more fully se
t forth in the judge™s deci-
sion, are not disputed.  Th
e Respondent and the Union 
signed a collective-bargaining
 agreement (CBA or bar-
gaining agreement) that contained the following no-
strike/no-lockout clause (art. 28): 
 The Employer and the Union declare it to be their in-

tention to prevent any suspension of work due to labor 
disputes during the term of this Agreement.  To carry 

out this intention, the Employer agrees that there shall 
be no lockout of any of its Employees or discrimination 
against them because they have raised a dispute or 
grievance.  The Union agrees that it will not call, par-
ticipate in, or sanction, during the term of this Agree-

ment, any strike, boycott, picketing, work-stoppage or 
slow-down whatsoever.  The Union further agrees that 
any Employee engaging in an unauthorized strike, boy-

cott, picketing, organized work slowdown or stoppage, 
or any other type of interference with the Employer™s 
business, shall be subject to immediate discharge at the 

discretion of the Employer with no recourse to the 
grievance procedure contained herein. 
 However, the Employer agrees it will not hold the Un-

ion responsible for damages resulting from any such 
unauthorized action if the Union takes immediate ac-

tion to advise all Employees that such unauthorized ac-
tion is unauthorized and that Employees participating 
will be subject to discipline, up to and including dis-

charge. 
 The bargaining agreement wa
s due to expire on June 
30, 2000.
4  The Respondent and the Union held negotia-
tions on March 8, 21, and 27, but stopped without setting 

a new date for further negotiations.  The Union wanted 
the Respondent to return to the bargaining table.  To put 
pressure on the Respondent to give the Union a date for 

resumption of negotiations, the Union decided to picket 
the Respondent™s May 4 shareholders™ meeting at a hotel 
in Woodbridge, New Jersey, over 70 miles from the Re-

spondent™s plant in Peekskill, New York. 
On April 28, the Union called the Respondent to pro-
vide notice of its plans to picket the shareholders™ meet-

ing.  The Respondent advised the Union that, in its view, 
the proposed picketing violated the no-strike/no-lockout 
clause.  The Union replied that article 28 did not apply to 

peaceful informational picketi
ng of a shareholders™ meet-
ing, but applied only to concerted activity that results in a 
work stoppage, which was no
t what the Union planned. 
                                                          
 4 All dates hereafter are in 2000 unless noted otherwise. 
 ENGELHARD CORP
. 47The same day, the Respondent sent a letter (the ﬁApril 
28 letterﬂ) to the Union that expressed the Respondent™s 
position that the planned picketing violated the contrac-
tual no-strike/no-lockout clause
.  It also warned that any 
employee who engaged in picketing would be subject to 
immediate discharge.  The 
Respondent posted the letter 
in the plant. 
On May 4, about 50 of the Respondent™s employees, 
together with 15Œ20 individuals not employed by the 
Respondent, participated in a demonstration outside the 

Sheraton Hotel in Woodbridge, New Jersey, the site of 
the Respondent™s shareholders™ meeting.  None of the 
participants chanted, blew 
whistles, or otherwise made 
any noise.  Rather, the demons
trators engaged in a silent 
protest, and obeyed all of the rules set forth by the police.  

Some of the nonemployees wore picket signs and dis-
tributed handbills; none of the Respondent™s employees 
engaged in either of those actions. The Respondent™s 

employees stood next to the picketers and handbillers. 
It is undisputed that the Respondent videotaped the 
demonstrators.  At the hearing, the Respondent asserted 

that it wanted to record the picketing in case the partici-
pants attempted to disrupt the meeting or the Respondent 
decided to seek an injunction.  Although the Respondent 

conceded that the picketing was neither violent nor dis-
ruptive, it nevertheless used the tape to identify those 
employees who attended the demonstration. 
On May 12, the Respondent sent a second letter to the 
Union and posted it in the plant.  The letter reiterated the 
Respondent™s position set forth in the April 28 letter, and 

stated that the Respondent had decided to take formal 
disciplinary action against both the employees who par-
ticipated in picketing and the Union for violating article 
28 of the bargaining agreement.
  The letter stated that 
although the Respondent had the right to terminate the 

participating employees, it had decided to suspend each 
of them for 3 workdays.  Thereafter, the Respondent sus-
pended 38 employees for 3 days, stating: ﬁ[t]he reason 

for this suspension is your violation of Paragraph 28 of 
the Collective Bargaining Agr
eement, which occurred on 
May 4, 2000.ﬂ   
The Union filed grievances concerning the suspension, 
which the Respondent refused to process on the grounds 
that they were not grievable under the provisions of arti-

cle 28. Analysis and Conclusions 
Any waiver by a union of the statutory rights of repre-
sented employees must be 
ﬁclear and unmistakable.ﬂ  
Metropolitan Edison Co. v. NLRB,
 460 U.S. 693, 709 
(1983).
5  Here, that standard was not satisfied. 
We agree with the judge™s analysis and conclusions set 
forth in section III,C, 2 through 4 of his attached deci-

sion.  Specifically, we affirm his finding that article 28 
does not constitute a clear and unmistakable waiver by 
the Union of the employees™ right to engage in the May 4 

picketing of the shareholders™ meeting in Woodbridge, 
New Jersey.  The parties™ mutually expressed intent in 
undertaking their correlative obligations in article 28 is 

plain: to prevent any suspension of work due to labor 
disputes.  Article 28 was expressly intended to prohibit 
conduct that would reasonably
 lead to the suspension of 
work.  The picketing of th
e shareholders™ meeting in 
Woodbridge, New Jersey, could not reasonably be ex-

pected to (and in fact did no
t) lead to the suspension of 
any work at the Re
spondent™s plant over
 70 miles away 
in Peekskill, New York.
6 Thus, we affirm the judge™s 
finding that the May 4 picketing in question was not pro-
hibited by article 28, but was instead protected by Sec-
tion 7 of the Act.  Consequently, we affirm the judge™s 

findings and conclusions that the Respondent unlawfully 
threatened to discipline employees for participating in 
the picketing, engaged in unl
awful surveillance of their 
activity, unlawfully suspended employees who partici-
                                                          
 5 ﬁThe rationale for applying the ‚c
lear and unmistakable™ standard 
to waivers of strike rights is this
: if a union is negotiating away em-
ployees™ rights that are fundamental to the collective bargaining proc-
ess, any proposed contract must 
unambiguously put those employees on 
notice of the waiver.ﬂ  
Children™s Hospital Medical Center of Northern 
California v. California Nurses Assn.
, 283 F.3d 1188, 1192 (9th Cir. 
2002). 
6 The Respondent argues that the picketing in New Jersey caused 
suspension of some work at the pl
ant in New York. 
 But the record 
establishes that only three of the employees who attended the picketing 
had actually been scheduled to work 
during the time of the picketing, 
and that all three of them had received advance permission from the 
Respondent to take that day off from work, either as a personal day or a 
vacation day.  The Respondent nevert
heless asserts that on the day of 
the picketing, some employees at work pressured other employees to 
decline to work voluntary overtime, which the Respondent assertedly 
needed to compensate for the absence of six or seven production em-

ployees that day (including the thr
ee referred to above who had been 
given permission by the Respondent to
 take the day off).  We agree 
with the judge that the Respondent has failed to establish that the events 

of May 4 caused a loss of production. The Respondent cites to 
Elevator Mfrs. Assn. of New York v. Local 
1, Intern. Union of Elevator Con-
structors, 689 F.2d 382 (2d Cir. 1982) in 
support of its position.  We 
find this case distinguishable because in that case all of the employees 
refused to perform 
emergency overtime work for several months.  Id
. at 
384.  Consequently, the employer 
was unable to provide emergency 
service to its customers.  In this case, the Respondent was short by only 
six or seven employees for one shift,
 and most of those absences were 
not related to the picketing.  As
 noted above, the Respondent has not 
provided any evidence that its business suffered a slowdown or was 
otherwise interrupted by this deficit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 48pated, and unlawfully threatened to discipline employees 
if they participated in further picketing. 
Our dissenting colleague pro
poses that the Union™s ob-
ligations in the third sentence of article 28 should be read 

in isolation, without regard 
to the prefatory and explana-
tory language in the first and second sentences. But this 
reading
 runs contrary to fundamental principles of con-
tract interpretation.  In interpreting a no-strike/no-lockout 
clause, ﬁthe parties™ actual intent governs, ‚whether that 
intent is established by the language of the clause itself, 

by the inferences drawn from the contract as a whole, or 
by extrinsic evidence.™ﬂ 
Silver State Disposal Service
, 326 NLRB 84, 86 (1998), quoting 
Electrical Workers 
Local 1395 v. NLRB
, 797 F.2d 1027, 1036 (D.C. Cir. 
1986). Here, the parties did not present any extrinsic evi-

dence.  Therefore, the only evidence of the parties™ intent 
is the language of article 28 itself.  The first sentence 
expresses the parties™ mutual intention to prevent any 

suspension of work due to labor disputes, and it thus in-
forms the nature of the particular obligations undertaken 
by the Respondent and the Union in the second and third 

sentences, respectively.  The 
Union™s undertakings in the 
third sentence are obviously its quid pro quo for the Re-
spondent™s undertakings in
 the second sentence. 
In sum, the parties™ mutual statement of intent in the 
first sentence, to prevent the 
suspension of work due to 
labor disputes, qualifies and informs the parties™ mutual 

undertakings in the second and third sentences.  Conse-
quently, the third sentence cann
ot reasonably be read in 
isolation, as our colleague would read it.  And, for the 

reasons set forth above, we fi
nd that the picketing of the 
shareholders™ meeting could not reasonably have been 
expected to (and in fact did 
not) lead to the suspension of 
any work at the plant, and was thus not prohibited by 
article 28. 
Because the ﬁclear and unmist
akable standardﬂ is well 
established, the Respondent and the Union presumably 
knew that 
unambiguous
 contractual language would have 
been necessary to create an absolute prohibition against 
picketing.   See, e.g., 
Mastro Plastics Corp. v
. NLRB, 350 U.S. 270 (1956) (collective-bargaining agreement 

ﬁmust be read as a whole, and in the light of the law re-
lating to it when madeﬂ).
7  The parties surely would not 
have used the ﬁsuspension of workﬂ language if their 

intent was to foreclose picketing that did 
not
 involve a 
suspension of work.  At a minimum, the ﬁsuspension of 
workﬂ language means that th
e contract can be reasona-
bly interpreted to prohibit only picketing that results in a 
                                                          
 7 Cf. 
Electrical Workers Local 803 v. NLRB, 
826 F.2d 1283, 1296Œ
1297 (3d Cir. 1987) (finding waiver of
 right to sympathy strike based 
on interpretation of the contract in lig
ht of prevailing law at the time the 
contract was entered into).   
suspension of work.  The courts have interpreted similar 
language to find that parties did, in fact, intend to waive 
the right to engage in a sympathy strike, which of course 
entails a suspension of work.
8  Even assuming that a con-
trary interpretationŠsuch as the one offered by the dis-
sentŠis also 
reasonable, this would at most demonstrate 
that the contract is ambiguous. 
There is no extrinsic eviden
ce, meanwhile, that the 
parties contemplated the unusual context in which the 
waiver issue arises here: informational picketing, many 

miles away from the worksite, 
directed at the company™s 
shareholders (not its employees).
9   And if the situation 
presented in this case was unanticipated, it is hard to see 
how a waiver can be based, as it must be, on the parties™ 
mutual consent.   
Given the contractual language and the absence of ex-
trinsic evidence, the 
Respondent cannot meet
 its burden 
of proving that the Union waived the employees™ protec-

tion under Section 7, because the Respondent has not 
shown that article 28 clearly 
and unmistakably applies to 
picketing that does not result in a ﬁsuspension of work.ﬂ  

See Silver State Disposal Service
, supra (finding no-
strike clause that referred on
ly to strikes called, encour-
aged, or condoned by union did not clearly and unmis-

takably apply to unauthorized 
wildcat strike).  Here, the 
clause itself describes its purpose as the prevention of 
ﬁany suspension of work.ﬂ   
Contrary to our colleague™s claim, we are not rewriting 
article 28 to fit our views of what actions should be pro-
scribed by it.  Rather, we take the contract as we find it.
  Nor are we declaring that 
the Union™s picketing the 
shareholders™ meeting was less likely to threaten or result 
in a suspension of work th
an the Respondent™s discrimi-
nation against an employee for filing a grievance.  We 
have no need to make such a comparison.  The fact is, 

however, that the Respondent has no right to discrimi-
nate against employees for filing a grievance.  The em-
ployees, on the other hand, had a protected right under 

Section 7 of the Act to picket the shareholders™ meeting, 
as set forth by the judge in 
the first paragraph of section 
IIIC, 2 of his attached decisi
on.  The question for us here 
has been whether the judge co
rrectly found that the lan-
                                                          
 8 Electrical Workers
 Local 803 v. NLRB
, supra, 826 F.2d at 1296 
(contract expresses ﬁmutual purposes 
to maintain service without inter-
ruptionﬂ); 
Electrical Workers
 Local 1395 v. NLRB
, 797 F.2d 1027 
(D.C. Cir. 1986) (language evidencing employees™ commitment to 

facilitate the delivery of 
uninterrupted service);
 U.S. Steel Corp. v. 
NLRB, 
711 F.2d 772, 778Œ779 (7th Cir. 1983) (court examined a ﬁcol-
lective bargaining agreement structur
ed to meet the challenge of for-
eign competition and a goal of ‚uninterrupted operations™ stated and 
reiterated in clear and unmistakable termsﬂ). 
9 We have found no decision, and 
the dissent cites none, that ad-
dresses a factually similar situation.  
 ENGELHARD CORP
. 49guage of article 28 does not constitute a clear and unmis-
takable waiver of the employees™ Section 7 right to 
picket the shareholders™ meeting.  For the reasons dis-
cussed above and in the judge™s decision, we find that 

there was no waiver, and consequently that the Respon-
dent™s discipline of employees for engaging in protected 
picketing violated the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that Respondent, Engelhard 
Corporation, Peekskill, New 
York, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Substitute the following for paragraph 1(b). 

ﬁ(b)  Engaging in surveillance of employees engaged 
in union activities or protected concerted activities.ﬂ 
2.  Substitute the following for paragraph 2(c). 

ﬁ(c)  Preserve and, within 14
 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER SCHAUMBER
, dissenting. 
I.  INTRODUCTION
 The Respondent and Union 
executed a collective-
bargaining agreement in which the Respondent agreed to 
refrain from
 locking out employees or discriminating 
against them because they rais
ed a dispute or grievance.  
The Union, for its part, expressly agreed:  
 that it will not call, participate in, or sanction 
any
 strike, 
boycott, picketing, work stoppage, or slow-down 
what-
soever
 (emphasis added). 
 Despite the Union™s pledge, it sponsored a picketing and 
handbilling demonstration at the Respondent™s sharehold-

ers™ meeting on May 4, 2000.  In response, the Respondent 
disciplined 38 employees who participated in the demon-
stration by suspending them 3 days™ time. 
My colleagues and the judge find the suspensions 
unlawful.  They do so by ignoring the plain meaning of 
the parties™ no strike/no lockout pledge and instead adopt 

a highly improbable construction inconsistent with the 
express language of the parties™ agreement.    
For these reasons, I respectfully dissent. 
II. FACTS
 Article 28 of the collec
tive-bargaining agreement 
scheduled to expire on June 30, 2000,
1 provides as fol-
lows: 
 The Employer and the Union declare it to be their in-

tention to prevent any suspension of work due to labor 
disputes during the term of this Agreement.  To carry 
out this intention, the Employer agrees that there shall 

be no lockout of any of its Employees or discrimination 
against them because they have raised a dispute or 
grievance.  The Union agrees that it will not call, par-
ticipate in, or sanction, during the term of this Agree-
ment, any strike, boycott, picketing, work-stoppage or 

slow-down whatsoever.  The Union further agrees that 
any Employee engaging in an unauthorized strike, boy-
cott, picketing, organized work slowdown or stoppage, 

or any other type of interference with the Employer™s 
business, shall be subject to immediate discharge at the 
discretion of the Employer with no recourse to the 

grievance procedure contained herein. 
 However, the Employer agrees it will not hold the Un-

ion responsible for damages resulting from any such 
unauthorized action if the Union takes immediate ac-
tion to advise all Employees that such unauthorized ac-

tion is unauthorized and that Employees participating 
will be subject to discipline, up to and including dis-
charge. 
 However, when early negotiations for a successor agree-

ment broke down, the Union decided to picket the Respon-
dent™s annual shareholders™ meeting to pressure Respondent 
to resume bargaining.  Informed of the Union™s plan, Re-

spondent™s director of human resources advised employees 
and the Union that the picketing would be an ﬁunauthorized 
job actionﬂ in violation of article 28 and employees partici-

pating in it would be subject to immediate dismissal. 
The Union authorized and conducted its planned dem-
onstration at the shareholders™ meeting on May 4.  Ap-

proximately 50 of the Respondent™s employees attended 
the demonstration, accompanied by 15Œ20 nonemployees 
who picketed and handbilled.  The Respondent, fearing a 

disruption of the meeting, videotaped the demonstration.  
Thereafter, the Respondent suspended 38 employees for 
3 days because they violated ar
ticle 28 by participating in 
the May 4 event.  Also in response to rumors of future 
picketing, it posted a letter to employees repeating its 
view that such picketing is in violation of article 28 and 

                                                          
 1 All dates are in 2000. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 50would subject participating employees to immediate 
dismissal. 
The judge, whose reasonin
g is adopted by my col-
leagues, found the suspensions violated Section 8(a)(3).  

He also found that Respondent™s surveillance of the May 
4 demonstration and its letters threatening to discharge 
employees for picketing violated Section 8(a)(1).  He 

rejected the Respondent™s 
argument that article 28 ex-
pressed a clear and unmistakable waiver by the Union of 
the employees™ statutory rights to picket.  Emphasizing 

the introductory sentence of 
article 28 declaring the par-
ties™ intention to ﬁprevent any suspension of work,ﬂ the 
judge concluded that ﬁArticle 28, when properly read as 
a whole, sets forth a clear intention by the parties that 
picketing is prohibited where it leads to a suspension of 

work due to labor disputes.ﬂ  Absent any showing that a 
suspension of work resulted from the May 4 picketing, 
he found the demonstration did not violate the contract.  

Moreover, relying on the language of article 28 permit-
ting the immediate discharge of employees who engage 
in ﬁunauthorized . . . picketing,ﬂ the judge found Re-

spondent could issue no discipline to employees who 
participated in the picket
ing because it was not ﬁunau-
thorizedﬂ by the Union.
2   
III. ANALYSIS
 The issue of contract interpretation presented here is a 
familiar one, as is the governing precedent.  A contrac-

tual waiver of a statutory right
 such as the right to picket 
in support of a primary econo
mic dispute must be ﬁclear 
and unmistakable.ﬂ 
Metropolitan Edison Co. v. NLRB
, 460 U.S. 705, 708 (1983).  My colleagues in the majority 
and I do not disagree that artic
le 28 contains a clear and 
unmistakable waiver of the statutory right to engage in 
certain kinds of economic action, 
including picketing.
  We disagree on the breadth of the waiver.  The Union, 

with whom my colleagues and the judge agree, says the 
waiver in article 28 is limited to economic actions that 
lead to a suspension of work due to labor disputes.  The 

Respondent denies that article 28 is so limited.   
In my view, the plain meaning of the contract language 
supports the Respondent™s position.  In finding other-

wise, my colleagues first misread the provision™s intro-
                                                          
 2 In reaching this conclusion, the 
judge clearly misconstrued article 
28. The first three sentences of article 28 prohibit the Employer and the 
Union from engaging in certain conduct. The fourth sentence addresses 
itself to actions taken by employees independently of any party. Spe-

cifically, it provides that any employee engaging in an ﬁ
unauthorized
 strike, boycott, picketing, organized
 work slowdown or stoppage, or 
any other type of interference with 
the Employer™s business, shall be 
subject to immediate discharge at th
e discretion of the Employer with 
no recourse to the grievance proce
dure contained herein.ﬂ That sen-
tence is not applicable here because 
the picketing was authorized by the 
Union. 
ductory sentence and then assign far more weight to it 
than that passage can bear.  
In their view, the plain mean-
ing of the parties™ no-lockout/no-strike pledge is not its 
actual meaning.  They find th
at the Union™s waiver of the 
right to engage in picketing did not really mean ﬁany . . . 
picketing . . . whatsoeverﬂ even though that is exactly 
what the contract says. 
The Board has consistently held that the ordinary, 
plain meaning of a contract 
term is paramount in deter-
mining its meaning.  See 
Mining Specialists, 314 NLRB 
268, 269 (1994).
3  Here, the no-strike/no-lockout clause 
in article 28 is a carefully dr
afted expression of the par-
ties™ interdependent obligations.  It is quite true, as the 
majority says, that the pref
atory sentence of the clause 
articulates the parties™ ﬁint
ention to prevent any suspen-
sion of work due to labor disputes during the term of this 
Agreement.ﬂ  I do 
not ignore that se
ntence, as my col-
leagues suggest; rather, I read it in context.  Thus, the 

broad prohibitions in the sentences that follow were 
agreed to by the parties to carry out this intention.  As 
shown below, some of the actions the parties chose to 

prohibit seem unlikely to risk a suspension of work; in-
deed, in most workplaces a 
suspension of work likely 
would 
not 
result.  However, it was for the parties to de-
cide how best to carry out their intent.  It is not for us to 
superimpose our judgment on the choices the parties 
made.  
For example, in the second sentence of article 28 the 
Respondent agrees not to lock out its employees or to 
discriminate against them for raising a dispute or griev-

ance.  An economic lockout 
does not necessarily entail 
any ﬁsuspension of work.ﬂ  Rather, an employer is enti-
tled to employ temporary replacements to continue its 
operations without interruption.  Likewise, an employer 
could readily discriminate against an employee without 

threatening or resulting in a suspension of work, yet the 
act of discrimination itself is explicitly prohibited.  Un-
der my colleagues™ reading of article 28, however, the 

Respondent could, by employing a sufficient number of 
replacement workers to preven
t any interference with 
production, lock out the entire unit without running afoul 

of its obligations.  The Respondent could also discrimi-
nate against employees who file grievances without con-
travening article 28, provided its acts of discrimination 

do not result in a suspension of work.  Why, one asks, 
would the Union bargain for relief from economic lock-
outs and discrimination only in these limited circum-

                                                          
 3 Under extant Board law, the Boar
d will also look to relevant ex-
trinsic evidence, such as the past pr
actice of the parties in implementing 
the provision or its bargaining history.  
Mining Specialists, supra.  
Here, no such extrinsic evidence 
was offered by either party. 
 ENGELHARD CORP
. 51stances?  Respectfully, such a 
reading of the clause is 
illogical and robs it of common sense.  
The error of my colleagues™ 
reading of article 28 is 
evident upon consideration of the obligations the Union 

assumed.  This is evident from the language of the Un-
ion™s no-strike pledge itself.  The Union pledged ﬁthat it 
will not
 call
, participate in, or sanction, during the term 
of this Agreement, any strike, boycott, picketing, work-
stoppage or slow-down whatsoever.ﬂ  Since it is possible 
to call a strike without thereafter engaging in one, the 

Union™s obligation applies even when no actual interfer-
ence with production is shown.  Thus, the Union™s article 
28 obligations, like the Respondent™s, must be read to 
apply even when there is no actual interference with pro-
duction.
4 The broad language used in article 28 to describe the 
types of prohibited activity confirms that it applies even 
when no interference with production is shown. The par-

ties did not agree to prohibit picketing in certain areas or 
at certain times, but ﬁanyﬂ 
picketing ﬁwhatsoever.ﬂ  The 
use of ﬁanyﬂ and ﬁwhatsoeverﬂ in describing the scope of 

union activities prohibited manifests an all-inclusive ap-
proach, not limited to those actions that cause a suspen-
sion of work.  See 
United States v. Gonzales
, 520 U.S. 1, 
5 (1997) (Read naturally, the word ﬁanyﬂ has an expan-
sive meaning, that is, ﬁone or some indiscriminately of 
whatever kind.ﬂ); Webster™s Collegiate Dictionary 1340 

(10th ed. 2001) (defining ﬁwhatsoeverﬂ as ﬁof any kind at 
all.ﬂ).  In 
Electrical Workers Local 1395 v. NLRB
, 797 
F.2d 1027, 1033 (D.C. Cir. 1986), the court described a 

no-strike clause banning ﬁany strike, picketing, sit-down, 
stay-in, slow-down, or other curtailment of work or inter-
ference with the operation of the Company™s businessﬂ as 
one of ﬁextraordinary breadth: in the style of the drafts-
man determined to allow no loopholes.ﬂ  Likewise, here, 

the narrow reading placed on ar
ticle 28 by my colleagues 
is unwarranted. 
The majority™s approach is contrary to the instruction 
of the D.C. Court of Appeal
s that the language used by 
the contracting parties be read in light of ﬁthe realities of 
labor relations and consideration of federal labor policy, 

which make up the background against which such 
agreements are entered.ﬂ 
 Electrical Workers Local 1395 
                                                          
 4 In their zeal to reach their desire
d result, the majority also rewrites 
the first sentence of article 28, on 
which they rely so heavily. That 
sentence describes the parties™ intent as 
preventing any suspension of 
work. My colleagues, however, require
 an actual suspension of work 
before they would find a particular action proscribed. A reading of 

article 28 to encompass both actions 
that actually result in the suspen-
sion of work and actions, like the pick
eting at issue here, that may lead 
to a suspension of work in
 the future gives the fu
llest effect to the par-
ties™ stated goal of prevention.  My 
colleagues thus effectively read the 
word ﬁpreventﬂ out of article 28 as well.    
v. NLRB,
 supra, 797 F.2d at 1033.  On this point, while 
addressing the question of whether a general no-strike 
clause covered sympathy strikes, the court said: 
 In our view, federal labor policy is more threatened by 

the interposition of artificial rules of construction upon 
the parties™ mutual intent . . . than by the Board™s prac-

tice of giving effect to the clear import of contractual 
language. . . . A grudging or
 stilted interpretation of 
collective-bargaining agreements tends to encroach 

upon the fundamental national policy favoring the or-
dering of the employer-employee relationship by vol-
untary bargaining rather than governmental fiat, [and] it 
injects into the collective bargaining process an uncer-
tainty that diminishes the prospects of successful bar-

gaining.ﬂ   
 Id. at 1031Œ1032 (citations omitted).  
Rather than accept the pl
ain meaning of the broad 
waiver language in article 28, my colleagues contravene 
Board practice and insist on just the kind of ﬁgrudging 

and stilted interpretationﬂ critici
zed by the court.  If the 
parties truly intended only this limited and highly un-
usual quid pro quo surrender of economic weapons, it 

seems likely they would have done so by terms more 
specific and obvious than thei
r prefatory declaration of 
intent to ﬁprevent any suspension of work due to labor 

disputesﬂ which my colleagues seize upon. 
Assuming we had a warrant to rewrite article 28 to fit 
our own views of which actions should be proscribed, it 

seems nothing short of hubris for the majority to declare 
that picketing the Respondent™s shareholder™s meeting, 
which the Respondent reasonably feared would result in 
a disruption, is less likely to threaten or result in a sus-
pension of work than discrimination by the Respondent 

against an employee for filing a grievanceŠconduct ex-
pressly prohibited by article 28.  Yet the inescapable 
consequence of the majority™s position is that article 28 

applies only to the latter.  
The majority claims that th
eir decision is dictated by 
the ﬁclear and unmistakable wa
iverﬂ standard.  I do not 
agree.  To carry out their intention to ﬁprevent any sus-
pension of work due to labor disputesﬂ the parties agreed 
to no picketing ﬁwhatsoever.ﬂ  At bottom, the majority™s 

reading of article 28 appears to be premised on the notion 
that the Respondent™s employees 
should 
have the right to 
picket its shareholders™ meeting.  But ﬁno federal policy 

is disserved when a union is permitted freely to enter into 
agreements limiting its recourse to economic weapons in 
exchange for ‚gains it considers of more value to its 

members.™ﬂ 
Electrical Workers
 Local 1395
, 797 F.2d at 
1031 (quoting 
Metropolitan Edison v. NLRB
, 460 U.S. 
693, 709 (1983)).  The same can be said of the employer.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 52Accordingly, the Board has consistently held that a 
waiver of Section 7 rights may be recognized, consistent 
with the clear and unmistakable standard, through the 
ﬁordinary and reasonable m
eaningﬂ of contractual lan-
guage, and does not require that every alternative read-
ing, however fanciful or illogical, be disproved.  See 
Sil-
ver State Disposal Service
, 326 NLRB 84, 86  (1998) 
(quoting 
Rockaway News Supply Co. v. NLRB,
 345 U.S. 
71, 79 (1953)).  Yet in a real
 sense that is what the ma-
jority requires. 
Worse yet, in purporting to apply the clear and unmis-
takable waiver standard, my colleagues say that, because 
there is no extrin
sic evidence that the parties contem-
plated the specific type of 
picketing that took place here, 
the application of the clause to it was not anticipated by 

the parties and therefore could not be based on their mu-
tual consent.  This novel proposition does violence to the 
settled rule that, in assessing the scope of a broadly 

phrased no-strike clause, ﬁthe unexpressed reservations 
of employees cannot be treated as dispositive; since a 
union™s surrender of the right is not disfavored by reason 

of national labor policy (as, for instance, in 
Mastro Plas-
tics), 
a court™s task is simply to interpret the parties™ 
manifestations of mutual consent.ﬂ 
Electrical Workers
 Local 1395 v. NLRB, 
797 F.2d at 1033.
     Instead of leaving the parties with the agreement they 
struck, the majority declares
 that picketing the Respon-
dent™s shareholder™s meetingŠaction which the Respon-
dent feared would result in a disruptionŠis permissible 
because in my colleagues™ opinion it could not reasona-

bly be expected to result in a suspension of work.  The 
parties, however, did not proscribe picketing that could 
reasonably be expected to result in a suspension of work.  
They established a bright line objective standard pro-
scribing all picketing ﬁwhatsoever.ﬂ  Even if we were to 

inject ourselves into the pa
rties™ decision-making, how-
ever, it does not take a fertile imagination to appreciate 
that picketing a shareholder™s meeting can exacerbate 

tensions and foster labor disputes which could eventually 
result in a suspension of work.   
IV.  CONCLUSION
 Based on the foregoing, I di
ssent from my colleagues™ 
disregard for the plain meaning of the parties™ no-
strike/no-lockout pledge and their consequent finding 

that the suspension of the employees who engaged in the 
May 4 picketing action was unlawful.  The picketing was 
not protected by Section 7 of the Act because the Union 

clearly and unmistakably wa
ived its own and its repre-
sented employees™ right to engage in such activity during 
the term of the parties™ coll
ective-bargaining agreement.  
Because the picketing was un
protected, the Respondent 
did not violate Section 8(a)(3) when it disciplined its 
employees.  For the same reason, it did not violate Sec-
tion 8(a)(1) by threatening to discipline employees who 
engaged in picketing and by videotaping the picketing 
itself.  I would reverse the judge and dismiss the com-

plaint. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf  
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 suspend or discriminate against our em-
ployees for participating in union activities or protected 

concerted activities. 
WE WILL NOT
 engage in surveillance of our employees 
engaged in union activities or protected concerted activi-

ties.  WE WILL NOT
 threaten our employees with discharge if 
they engage in union activities or protected concerted 

activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL 
make whole the following employees for any 
loss of earnings and other benefits suffered as a result of 
the discrimination against them: 
 Christopher Bahr, Gregor
y Borelli, Eric Camper, 
Wayne Cantrell, Arthur Chase, Carlos Colmenares, 
Roger Croft, Joseph Dendera, Vincent Diaz, Dallas 

Dickens, Peter DiNapoli, Warren Dunn, Lori Elsner, 
Nelvis Esteves, Carlos Fernandes, Francis Hard, Pam-
ela Hard, James Hamilton, Ron Hyslop, John Keels, 

Thomas Kimbrew, Bernard Kopf III, James Mahoney, 
George Hans, Dana Mason, Kathleen Nenni, James 
Papa, Marcus Ruff, Richard Selleck, George Sekel, 

Marc Sierzega, Daniel Smetana, William Sinzer III, 
Paul Szlenka, Jeffrey Tomlins, Robert Vitolo, Donald 
Vassallo, Keith Urban. 
  ENGELHARD CORP
. 53WE WILL within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful suspensions of the above-named employees, and 
WE WILL
, within 3 days thereafter, notify each of them in 
writing that this has been done and that the suspensions 
will not be used against them in any way. 
 ENGELHARD CORPORATION    Olga Torres, Esq
., for the General Counsel. 
Douglas Duerr 
and Stan Wilson, Esqs. (E
larbee, Thompson & 
Trapnell, LLP), 
of Atlanta, Georgia, for the Respondent. 
DECISION STATEMENT OF THE 
CASE STEVEN 
DAVIS, Administrative Law Judge. Based on charges 
filed on April 3, May 1, and June 19, 2000,
1 by Local 1430, 
International Brotherhood of El
ectrical Workers, AFLŒCIO 
(Union), a consolidated compla
int was issued on September 13 
against Engelhard Corporation (Respondent). 
The complaint, as amended at the hearing, alleges essentially 
that Respondent (a) threatened to 
move its facility if the Union 
sought a six-percent wage increase in upcoming negotiations 
and (b) denied Union Shop Steward Karen Nembhard an ex-
cused absence for attending shop steward training despite hav-
ing previously granted such an excused absence to her.  
The complaint further alleges that the Union and bargaining 
unit members engaged in hand
billing at Respondent™s stock-
holders™ meeting in support of the Union™s demands for a suc-
cessor contract. It is alleged that with respect to such activity, 
Respondent  (a) threatened empl
oyees with discipline including 
immediate discharge if they engaged in such activity; (b) en-
gaged in surveillance of its em
ployees while they engaged in 
such activity; (c) threatened employees with discharge for par-
ticipating in such activity; and (d) suspended employees for 
engaging in such activity.  
Respondent denied the material 
allegations of the complaint 
and asserted the affirmative defenses that (a) the complaint 
should be dismissed pursuant to 
Section 10(b) of the Act, and 
(b) the Union and its members waived their right to engage in 
picketing and changed the terms of the collective-bargaining 
agreement without first bargaining with Respondent. On De-
cember 20 and 21, a hearing was he
ld before me in New York 
City. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, having an office and place of 
business in Peekskill, New York, has been engaged in the 
manufacture and wholesale distribution of pigments and film 
products. In the annual conduct of its business operations, Re-
                                                          
 1 All dates hereafter are in 2000 unless otherwise stated. 
spondent sells and ships goods from its Peekskill, New York 

facility valued in excess of $50
,000 directly to
 points outside 
New York State, and during the same period purchases and 
receives products, goods and materials at its Peekskill facility 
valued in excess of $50,000 directly from points outside New 
York State. Respondent admits and 
I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. Respondent also admits and I find that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Alleged Threat to Move the Plant 
The complaint alleges that 
on February 1, Respondent 
threatened to move its facility if the Union were to seek a six-
percent wage increase in the upcoming negotiations for a suc-
cessor contract.  
The Union represents about 288 
employees employ
ed in five 
facilities of the Respondent. Th
e collective-bargaining agree-
ment was due to expire on June 30, 2000.
2 The parties agreed to 
begin early negotiations in an attempt to resolve their differ-
ences in advance of the expira
tion date. Actual negotiations 
began on March 8. 
On February 1, union representatives met with their negotiat-
ing committee in order to discu
ss their final contract demands, 
including their wage proposal. The Union™s committee decided 
it wanted a six-percent wage raise in each of the 3 years of the 
contract.  Later that day, Respondent and the Union met for the pur-
pose of resolving certain pending grievances. Present in behalf 
of Respondent were Margaret 
Gibson, manager of human re-
sources, Frank Lamson-Scribner,
 plant manager, and Nancy 
Delaney, the labor relations coordinator and admitted agent of 
Respondent. Present for the Union were Business Agent Robert 
Meyer and Jeffrey Tomlin
s, chief shop steward. 
Meyer and Tomlins testified that at the end of the grievance 
meeting, the subject of the upc
oming negotiations was raised. 
They both quoted Lamson-Scribner as saying that if the Union 
was seeking six percent it is not ﬁgoing to happen.ﬂ Meyer 
responded that that amount was 
exactly what the Union sought. 
Meyer and Tomlins stated that Gibson then said that if the Un-
ion demanded six percent the Company would move its plant 
ﬁdown south.ﬂ  Meyer stated that the meeting ended immediately thereafter 
and he told Tomlins to make a note of Gibson™s comment in the 
event that it ﬁcame up later.ﬂ Tomlins asked him if her state-
ment could be made the subjec
t of an unfair labor practice 
charge, and Meyer said it could 
but that they would not neces-
sarily use it ﬁat this time.ﬂ Tomlins stated that Meyer told him 
that he would take no action then because he did not want to 
begin negotiations ﬁon the wrong foot.ﬂ Both Meyer and 
Tomlins made notations in thei
r datebooks of Gibson™s remark 
that if the Union asked for six percent the Company would 
move its plant down South.  
                                                          
 2 A successor contract, which runs from July 1, 2000 to June 30, 
2003 is currently in effect. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 54Respondent has a plant in Charleston, South Carolina, which 
makes pearlescent pigments which are also manufactured in the 
Peekskill plant. However, according to Lamson-Scribner, the 
two plants do not make the sa
me products. Neve
rtheless, it 
appears that the Charleston facility manufactured some of the 
products that Peekskill formerly 
made, and that all the products 
made in Charleston were onc
e made in Peekskill.  
Lamson-Scribner testified that he began the conversation by 
stating that the parties made 
much progress during his short 
tenure with Respondent but that he was concerned that employ-
ees™ expectations were too high and he did not want them to 
experience a ﬁlet-downﬂ in Ju
ly. Meyer responded that Respon-
dent should not ﬁplan on giving us
 the same thing, we want our 
fair share,ﬂ which was more than three percent per year. 
Respondent™s witnesses Gibson,
 Lamson-Scribner, and De-
laney all testified consistently
 concerning the grievance meet-
ing. They agreed that Lamson-Scribner told the Union™s repre-
sentatives that they should not expect a six-percent increase per 
year, but all three denied that Gibson threatened that if the Un-
ion asked for a six-percent raise the company would relocate to 
the South. Gibson would only concede that she told the union 
agents that she hoped that they
 had ﬁreasonable expectationsﬂ 
about Respondent™s offer. Delane
y testified that if Gibson had 
threatened to move the plant it would have made a distinct im-
pression upon her and she would have ﬁquestionedﬂ it since the 
economic livelihood of her family depended upon the Com-
pany, inasmuch as she and her husband are both employed by 
Respondent in Peekskill. 
Respondent™s witnesses™ testimon
y also contradicted that of 
the Union™s representatives as to
 the timing of the conversation. 
Respondent™s witnesses stated th
at the six-percent topic arose 
in the beginning of the meeting whereas the Union™s agents 
stated that they discussed the matter at the very end of the 
meeting. Meyer™s testimony as to
 the timing is supported by his 
further testimony that he made
 the notation in his datebook 
within 1 to 2 minutes after Gibson™s statement. Since he and 

Tomlins stated that the comment was made at the end of the 
meeting and since Tomlins stated that they remained in the 
room until Respondent™s representatives left at which time 
Meyer made the notation, it wo
uld logically follow, assuming 
Meyer to be correct, that Gibson™
s alleged threat was made at 
the end of the meeting. 
The charge and the amended charge allege as follows: Since 
on or about February 1, 2000, the employer has threatened to 
close its operations if contract
 negotiations did not go their 
way.ﬂ 
B. The Alleged Denial of an Excused Absence to 
Shop Steward Karen Nembhard 
Respondent™s absenteeism polic
y provides that employees 
are allowed up to 10 excused abse
nces without pay per year for 
whatever reason the employee wishes including illness, per-
sonal business, and family emer
gency. More than 10 absences 
result in progressive discipline, from an oral warning to dis-
charge. Absences for union business are considered an excused 
absence and are not counted toward the 10-absence limit.  
The complaint alleges that Respondent denied Union Shop 
Steward Karen Nembhard an ex
cused absence for attending 
shop steward training despite Nembhard having previously 
been granted an excused absence by Human Resources Man-
ager Gibson. It is alleged that
 Respondent denied the excused 
absence because ﬁemployees of Respondent assisted the Union 
and engaged in concerted activitie
s, and to discourage employ-
ees from engaging in these activities.ﬂ  
The Union planned a 2-day training session for its shop 
stewards to take place on Satu
rday and Sunday, April 29 and 
30, from 8 a.m. to about 5 p.m. each day. The Union requested 
and received permission for 2 days™ excused time off for the 
five stewards who were sche
duled to work that weekend.
3  Nembhard works on the D, night crew. Of the stewards 
scheduled to attend the training
, Nembhard was the only night-
shift employee scheduled to work that weekend. For the period 
of time encompassing the training she was scheduled to work 
on Friday, Saturday, and Sunday, April 28 through 30, from 7 
p.m. to 7 a.m. each day. This
 schedule would have required her 
to report to work on Friday night, complete her 12-hour work 
day and leave at 7 a.m. Saturday
 morning, go directly to the 
training session which began at 
8 a.m. Saturday morning and 
remain in training until 5 p.m. that day. 
On April 25, an e-mail was circulated by Respondent author-
izing stewards who were scheduled to work on April 29 and 30 
to be excused from work on those 2 days. Later that day, Rick 
Dahl, Nembhard™s supervisor, sent
 an e-mail to Nancy Delaney, 
Respondent™s labor relations coordinator and admitted agent. 
The message stated that Nembha
rd was scheduled to work Fri-
day night, and asked whether she c
ould leave early to attend the 
training session on Saturday. La
mson-Scribner replied that day 
directing Dahl to work out the details with Nembhard and sug-
gesting that she may want to be
 excused Friday night and work 
Sunday. 
Dahl spoke to Nembhard during her work shift on the eve-
ning of April 25, and they agreed that she would take Friday 
and Saturday as excused days off, and that she would work on 
Sunday.  
According to the testimony of Nembhard and Union Busi-
ness Agent Meyer and Chief Shop Steward Tomlins, on April 
25, Nembhard told them that she needed 1 extra day offŠa 
third day of excused absence on Friday, because her Friday 
work schedule would result in her being awake for 24 hours if 
she attended the Saturday traini
ng session. Meyer and Tomlins 
asked Shop Steward Joseph Dendera to secure the extra day off 
for Nembhard. Dendera testified that he told Gibson on April 26 that Nemb-
hard needed to be excused for 1 extra day. Gibson asked why, 
and Dendera explained that her work-hours would result in her 
being awake for 24 hours either before or after the training 
session which was improper and unsafe. Gibson told him that 
she saw ﬁno problemﬂ with the re
quest. Dendera testified that 
he specifically asked her whet
her Nembhard was excused Fri-
day, Saturday, and Sunday nights and Gibson said she was, 
adding that she (Gibson) would 
contact Nembhard™s Supervisor 
Dahl by e-mail. Dendera then told Meyer and Tomlins that 
Gibson authorized Nembhard to 
take 3 days off. Dendera™s 
                                                          
 3 Those stewards are Duncan Craig, Joseph Dendera, Dennis 
Keenan, Nembhard, and Tomlins. 
 ENGELHARD CORP
. 55datebook for April 26 bears the notation: ﬁTalked to Ms. Gib-
son about K. Nembhard. OK to ha
ve Fri, Sat, Sun nite off.ﬂ 
Meyer and Tomlins corroborated 
Dendera™s testimony that he 
told them that Gibson authorized 3 nights off. 
Gibson became aware, by the April 25 e-mail, that stewards 
were excused from work for 2 days of training. She testified 
that on April 26, Dendera asked 
her if Nembhard was excused 
for the training. Gibson replied that she was excused, as were 
all other stewards. Gibson specifically denied that Dendera 
asked that Nembhard be excused for Friday, Saturday, and 
Sunday and Gibson denied appr
oving a request that she be 
excused for those 3 days. Gibson assumed that Dendera™s ques-
tion related only to the previously
 authorized request for 2 days 
off for all stewards. When asked why she did not question 
Dendera™s specific inquiry con
cerning Nembhard since permis-
sion had already been granted for 2 days off, Gibson replied 
that she was not ﬁinvolved with 
the details.ﬂ Th
is presumably 
relates to how the grant of 2 days off would affect individual 
employees™ specific work situation. In fact, Gibson stated that 
she was not aware of Nembhard™s schedule. 
Nembhard testified that on Apri
l 26, prior to her reporting to 
work at 7 p.m., she receiv
ed a message on her home phone 
answering machine from Debbie 
Wise, Respondent™s human 
resources assistant. According 
to Nembhard, Wise™s message 
was that she was ﬁapproved for 3 
days off, Friday, Saturday, 
and Sunday.ﬂ 
That evening, Nembhard reported to work and met Dendera.  
Both Nembhard and Dendera tes
tified that Dendera told her 
that she had been approved for 3 
days off, and that Nembhard 
replied that she already was aware of that through Wise™s mes-
sage.  Nembhard testified that following the end of her shift the 
next morning, April 27, she aske
d Wise if Gibson had sent her 
a ﬁwritten responseﬂ concerning her request for time off. Wise 
replied that she did receive a response but could not find it. 
Nembhard requested an e-mail 
message approving the time off. 
Wise™s version of the conversa
tion was that Nembhard asked 
her if she was excused for the 
training session. Wise replied 
that she would ask Gibson and let her know Gibson™s response. 
Wise immediately sent an e-
mail message to Gibson which 
stated: ﬁKaren would like to know if she received permission to 
go to the shop steward training. 
Please let her know by e-mail 
tonight. The training is Sunday.ﬂ 
Gibson immediately sent an e-
mail message to Nembhard with a copy to Wise, which advised 
her to ﬁplease speak to your s
upervisor Rick. He will work out 
the schedule with you.ﬂ  
Upon receiving Gibson™s e-mail message, Nembhard left her 
a message that evening asking why Gibson could not have 
given her a ﬁyes or noﬂ answer? When asked why she sought 
such an explicit answer if she believed that the request for the 
third day had already been transmitted by Wise, Nembhard 
stated that she wanted Gibson™s assurance that she was excused 
for the days.  
Gibson testified that when she received Wise™s e-mail, she 
told Wise to inform Nembhard that she was excused for the 
training but had to work out the details with her supervisor. 
Gibson did not tell Wise that 
Nembhard was excused for Fri-
day, Saturday, and Sunday, and Gibson did not specify for 
which days she had been excused. Gibson testified that she was 
unaware of Nembhard™s schedul
e and was not informed that 
since she was working Friday night, special arrangements had 
to be made.  Wise denied receiving any earlier e-mails from Gibson on 
this subject as implied by Nembhard™s testimony. Wise testified 
that the following day, April 28, she called and left a message 
on Nembhard™s answering machin
e that Gibson had approved 
her absence to attend the training session and that she should 
work out the details with her su
pervisor. Wise specifically de-
nied telling Nembhard that she was excused for Friday, Satur-
day, and Sunday. Thus, Wise 
denied leaving Nembhard a 
phone message on April 26, stati
ng that her first involvement 
with this matter occurred on April 27 when Nembhard visited 
her office. Nembhard testified that on Friday, April 28, she asked Dahl 
if Gibson had approved her request for time off on Sunday. 
Dahl said that he had not. Nembhard said that she had already 
been granted an excused day off on Sunday by Wise and 
through Dendera™s conversation with Gibson, but that she 
wanted it confirmed in writing by Gibson. Dahl accepted 
Nembhard™s representations and recorded her anticipated ab-
sence Sunday as excused.  
Nembhard attended the traini
ng session on Friday and Satur-
day, April 28 and 29. She was absent from work on Sunday, 
April 30, for which one unexcused absence day was recorded in 
her personnel file.  
On May 3, Nembhard again asked Dahl if he had been in-
formed that she had an excused absence for Sunday, April 30. 
Dahl said he had not. That day,
 Dahl received a message from 
Gibson advising that she did not authorize an excused absence 
for Nembhard for Sunday. Dahl 
changed the record to reflect 
that her absence Sunda
y was not excused.  
Nembhard conceded that she had never received any mes-
sage from Gibson that she had an excused day off on Sunday 
notwithstanding her request for such confirmation. 
Gibson stated that she was aware of rumors concerning up-
coming union activity, as set forth below, when she was in-
volved in the matter of Nembhard
™s request for extra time off. 
Two stewards, Dendera and Tomlin
s, were suspended for pick-
eting at the shareholder™s meetin
g. Nembhard and the two other 
stewards were not identified by Respondent as participating in 
the Union™s demonstration at the 
meeting and were not listed in 
the complaint as those who Respondent suspended for such 
activity. 
Respondent had in the past made accommodations to night-
shift employees who were enga
ged in contract negotiations 
during the day in which they were scheduled to report to work. 
Respondent did not want
 those employees reporting to work at 
night after they had been continuously at work and in negotia-
tions over a 3-day period. The schedules of those employees 
working at night were switched 
so that they would be sched-
uled to work during the day and then receive those days off so 
that they would be excused from work during the daytime ne-
gotiations. They did not receive any extra days off.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 56C. The Picketing at the Shareholder™s Meeting 
and the Suspensions Collective-bargaining negotiations for a successor agreement 
were held on March 8, 21, and 27, and then broke off without 
an agreement for a new date fo
r resumption of the discussions. 
According to Gibson, the Unio
n ﬁwas not as committed as 
management to reaching an early settlement.ﬂ Accordingly, 
since the ﬁearly settlement talks were unproductive, we chose 
to withdraw our proposal for ea
rly negotiations and return to 
the normal bargaining timeline.ﬂ 
 The Union decided to picket Respondent™s annual share-
holder meeting scheduled for May 4 at the Sheraton Hotel in 

Woodbridge, New Jersey. Meyer stated that the purpose of the 
picketing was to pressure Respondent to give the Union a date 
for continued bargaining.  
On April 28, Meyer told Joel Gray, Respondent™s director of 
human resources, that he intended to place an informational 
picket line at the shareholder™s
 meeting because the Union was 
unable to get a negotiating date 
from Respondent. Gray replied 
that he had been made aware of the Union™s proposed actions 
by Gibson, and advised Meyer th
at the Union™s picketing was 
illegal based upon article 28 of the collective-bargaining 
agreement. Meyer disputed Gray™s interpretation of that clause.  
 Article 28 of the contract states as follows: 
 The Employer and the Union declare it to be their intention to 

prevent any suspension of work due to labor disputes during 
the term of this Agreement. To carry out this intention, the 
Employer agrees that there shall be no lockout of any of its 
Employees or discrimination against them because they  have 
raised a dispute or grievance. The Union agrees that it will not 
call, participate in, or sanction, during the term of this Agree-
ment, any strike, boycott, picketing, work-stoppage or slow-
down whatsoever. The Union further agrees that any Em-
ployee engaging in an unauthorized strike, boycott, picketing, 

organized work slowdown or stoppage, or any other type of 
interference with the Employer™s business, shall be subject to 
immediate discharge at the discretion of the Employer with no 
recourse to the grievance procedure contained herein. 
 However, the Employer agrees 
it will not hold the Union re-
sponsible for damages resulting from any such unauthorized 
action if the Union takes immedi
ate action to advise all Em-
ployees that such unauthorized ac
tion is unauthorized and that 
Employees participating will be 
subject to discipline, up to 
and including discharge. 
 On April 28, Gibson sent a letter to Meyer stating that she 
had heard ﬁrumorsﬂ that Res
pondent™s employees ﬁwere con-
sidering setting up picket lines.ﬂ Gibson advised that such con-
duct violated article 28 of the contract and warned that ﬁany 
employee who participates in an
 unauthorized job action will be 
subject to immediate dismissal with no recourse to the griev-
ance procedure. Picketing is an unauthorized job action. We do 
not wish to be placed in the 
position of termin
ating employees 
because of such a misguided action as picketing in violation of 
our agreement.ﬂ  
The letter, however, included an incomplete quotation from 
article 28. Respondent™s excerpt began with the phrase ﬁ[t]he 
Union agrees that it will not call, participate in . . . . ﬂ and con-
tinued until the end of article 28. The letter thus omitted the 
first half of the first paragraph which sets forth the intent of the 
parties to ﬁprevent any suspension of work due to labor dis-
putes . . . . ﬂ  
The letter, which was posted in the plant for more than 1 
week according to Tomlins,
4 further stated:  Please consider this as formal notice to you that employees 

may be planning to participate 
in an unauthorized job action. 
We expect that the Union will honor its duty to inform em-
ployees that the action is unauthorized and that any employee 
who participates will be subject to discharge. We ask that you 

do this to ensure that our employees who choose to engage in 
such activity fully appreciate the consequences of such acts. 
 Meyer™s letter to Gibson in res
ponse stated that article 28 
does not ﬁpertain to peaceful informational picketing of a share-
holders meeting.ﬂ The Union distributed a flyer to the employees which asked 
employees to engage in the ﬁinformational picketﬂ at the share-
holder™s meeting. The 
flyer noted that it was an ﬁauthorized 
eventﬂ by the Union.  
On May 4, two buses carried 
certain Respondent™s employ-
ees and others from Peekskill to the shareholder™s meeting at a 

hotel in New Jersey. The hotel was located about 50 miles from 
Respondent™s Peekskill facility. 
The first bus, bearing Meyer, 
was met by officers of the local police department who told 
Meyer that his group could not picket or protest in any manner. 
Following a discussion, it was agreed
 that people could stand at 
the three entrances to the hotel, but could not march back and 
forth and could not disrupt traffi
c. However, one or two people 
stood in the roadway and gave handbills to occupants in the 
cars which stopped to receive them. Meyer further instructed 
the demonstrators that they should have a ﬁsilent protestﬂ with 
no chanting, blowing whistles or making any noise, no com-
ments directed at the cars ente
ring or exiting the hotel, and no 
blocking of entrances. There was no evidence that any of these 
rules were violated.  
About 50 of Respondent™s employ
ees were present at the ho-
tel. Also in attendance were 
15 to 20 nonemployees who were 
union members not employed by Respondent, and members of 
other local unions. Picket signs 
were worn only by people who 
were not employees of Responde
nt. Similarly, handbills were 
distributed only by nonemployees
. Meyer specifically directed 
that no one employed by Respondent carry a picket sign or 
distribute a handbill because he 
sought to ﬁmake it as hard as 
possibleﬂ for Respondent to ﬁret
aliateﬂ against its employees 
following its April 28 letter.   
About 20 picket signs were utilized. The picket sign stated: 
 INFORMATIONAL 
Unfair Labor Charges Against 
ENGELHARD CORPORATION 
                                                          
 4 The letter had an attachment which made an anonymous, deroga-
tory reference to Gibson and Lamson-Scribner. There was testimony 
that the flyer was seen inside and ou
tside the plant, but the evidence did 
not establish that the Union or its agents was responsible for its produc-
tion or distribution. 
 ENGELHARD CORP
. 57By IBEW Local 1430 
This Sign Is Not Intended To Interfere With, 
Nor Restrain, Nor Coerce, The Rights of Anyone 
From Entering Or L
eaving This Facility 
 A handbill distributed by the 
Union at the site stated: 
 FAIR? 
Engelhard workers in Georgia currently earn approximately 
$5.00 per hour more than Enge
lhard workers in Peekskill, 
New York for similar work. 
 Yet while profits soar in Ne
w York, the Co
mpany demands 
givebacks from its New York workers while the Union only 
asks for increases, not parity. 
 The Company has broken off ne
gotiations leaving us to be-
lieve a strike is unavoidable thereby jeopardizing your profits 
that we helped to build. 
 As a shareholder in a company that may be forcing its work-
ers out on strike at one of its mo
st profitable plants you need 
to ask ﬁwhat will happen to my stock?ﬂ 
 Of Respondent™s employees who 
were present at the demon-
stration, only three were scheduled 
to work that day. The others 
were not scheduled to work because they either had a day off or 
were not scheduled to work the shift which occurred during the 
demonstration. The three empl
oyees who were scheduled to 
work that day received prio
r permission from Respondent to 
take the day offŠeither by taking a personal day or vacation 
day. 
The complaint alleges that on 
May 4, Respondent engaged in 
unlawful surveillance of employees at the Sheraton Hotel. 
Meyer stated that during the pi
cketing, which lasted about 1 
hour, a cameraman videotaped th
e activities from a vehicle 
which was at times st
ationary and also moved about while tap-
ing. Tomlins stated that the phot
ographer pointed the camera at 
him and others while they were 15 feet away from the camera. 
Upon seeing the photographer, cer
tain employees expressed 
their fear to Meyer and Tomlins that they believed that they 
might be discharged or would 
get into ﬁtroubleﬂ with Respon-
dent.  Respondent™s official Gray tes
tified that Respondent had no 
idea of the scope of the picketing or the number of people who 
would be involved or what type 
of activities they would engage 
in. He authorized the videotaping in order to record and docu-
ment attempts to disrupt the 
annual meeting, possible violent 
activities, and trespass. Gray fu
rther stated that Respondent 
intended to use the tape in the event that legal action, such as an 
injunction, was sought. He conceded, however, that no trespass, 
violence or disruption of the meeting occurred. Indeed, he ad-
mitted that the taping began as the demonstrators left the bus, 
before they could engage in any improper activities.
5  Gray stated that he instructed the videotaper to remain at a 
distance from the pickets, not to approach them in any way, and 
not attempt to tape or ﬁzoom in
 onﬂ any individual person. The 
cameraman was told to take 
ﬁwideﬂ photographs to ﬁunderstand 
                                                          
 5 An unfair labor practice charge 
against the Union relating to the 
picketing was dismissed by the Regi
onal Director. That dismissal was 
upheld by the General Counsel.  
what was going on.ﬂ Gray conceded, however, that the tape was 
later used to identify which employees participated in order to 
discipline them, but stated that that was not the primary purpose 
of the taping.  On the day of the demonstrati
on, 21 employees were at work 
in the production area on the day 
shift, whereas on a typical 
day, 27 to 28 employees would be 
working. Meyer testified that 
he told employees who were work
ing that day to work as hard 
or harder than normal.  
On May 12, Gibson sent a letter to the Union and posted a 
copy in the plant.
6 The letter said essentially that despite Re-
spondent™s warning in its Apri
l 28 letter, certain employees 
picketed the annual shareholder™s meeting, and that Respondent 
considered picketing during the term of the contract to be in 
violation of article 28 of their agreement.
7  This letter also con-
tained the same incomplete quotation of article 28 as was in-
cluded in the April 28 letter. The 
letter advised that Respondent 
ﬁwill begin taking formal disciplinary action as a result of the 
picketing.ﬂ The letter noted 
that although Respondent had the 
right to terminate the employees for such conduct it had de-
cided to suspend them for 3 workdays ﬁfor their participation in 
this action.ﬂ  
Lamson-Scribner testified that although Respondent had the 
right to discharge the employees because of their violation of 
article 28 of the contract, he did not do so because he believed 
that they had been ﬁmisled by the Union leadershipﬂ and ac-
cordingly did not believe that discharge would be proper. The 
letter also advised that Re
spondent would be taking action 
against the Union for not fulfilling its obligations as set forth in 
article 28. 
Finally, the letter stated as follows: 
 I feel a responsibility to let you know there are further rumors 
that additional pickets are being planned by our employees 
with union support. As we said in our original letter, we con-
sider any future actions like those described in the Collective 
Bargaining Agreement to be a vi
olation of Article 28. If such 
actions occur, those employees who choose to participate are 
subject to immediate dismissal, without recourse to the griev-
ance procedure. We would ask for your help once again in 
fulfilling your obligations to ensure that such future instances 
do not happen. 
 The letters of April 28 and May 12 have been alleged as 
unlawful threats to unit employees of discharge for participat-
ing in protected concerted activit
ies. Respondent™s official Gray 
testified that Respondent had no
 intention of threatening em-
ployees when it posted the letters. He and Gibson stated that the 
                                                          
 6 This letter, like the April 28 letter, was posted at the plant for more 
than 1 week, according to Tomlins. 
7 Accordingly, Respondent contends
 that ﬁpicketingﬂ was the viola-
tion of article 28 and not a work
 stoppage. Lamson-Scribner™s testi-
mony supports that position. However,
 on brief, Respondent argues that 
the employees interfered with its bus
iness in violation of article 28 
because fewer employees than norma
l reported to work on May 4.  I 
reject that argument. The three empl
oyees who were scheduled to work 
that day received permission to be absent. The rest were off duty. In 

addition, no proof was offered that
 Respondent™s business was inter-
fered with.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 58purpose of the letters was to ensure that Respondent™s position 
concerning activities in violation of article 28 was made known 
to the workers.  
Respondent suspended 38 empl
oyees for 3 workdays effec-
tive May 15.
8 The suspension letters state, in relevant part, as 
follows:  The reason for this suspension is your violation of Paragraph 

28 of the Collective Bargaining Agreement, which occurred 
on May 4, 2000.  
 Please be advised that this is a final warning. Future miscon-

duct, including any violation of 
Paragraph 28, will subject you 
to discharge for cause. 
 The letters advised the workers that during their suspension 
they were not authorized to 
enter Respondent™s premises. Be-
cause the employees work on nonconsecutive workdays, they 
were not eligible to work overt
ime on days that they were not 
regularly scheduled to work during their suspension since they 
could not enter the facility on those days. 
The Union filed a grievance as to the suspensions which Re-
spondent denied, arguing that the gr
ievances were not arbitrable 
since the employees picketed in 
violation of article 28 of the 
contract as to which employees 
have no recourse to the griev-
ance procedure. The suspensions have been alleged as an unfair 
labor practice. 
III. ANALYSIS AND DISCUSSION
 A. The Alleged Threat to Move the Plant 
There is a sharp credibility issue with respect to the alleged 
threat to move the plant. Meye
r and Tomlins both testified that 
Gibson said that if the Union demanded a six-percent increase 
the Company would move its pl
ant down South. Their testi-
mony is supported by notations 
made in their datebooks which 
recite that Gibson made the stat
ement and the fact that Respon-
dent does have operations in Southern states.  
However, detracting from their testimony is the fact that the 
charges filed do not reflect the 
threat allegedly made by Gib-
son. The charges allege that the Respondent ﬁthreatened to 
close its operations if contract
 negotiations did not go their 
way.ﬂ That allegation is markedly different than the remark 
attributed to Gibson, that if the Union demanded a six-percent 
increase Respondent would move
 its plant down South. Thus, 
Gibson did not allegedly threaten
 to close its operation if nego-
tiations were not favorable to it. The alleged threat was that it 
would move if the Union sought 
a specific wage increase.  
                                                          
 8 Those suspended were: Christoph
er Bahr, Gregory Borelli, Eric 
Camper, Wayne Cantrell, Arthur Ch
ase, Carlos Colmenares, Roger 
Croft, Joseph Dendera, Vincent Diaz
, Dallas Dickens, Peter DiNapoli, 
Warren Dunn, Lori Elsner, Nelvis Es
teves, Carlos Fernandes, Francis 
Hard, Pamela Hard, James Hamilton, Ron Hyslop, John Keels, Thomas 

Kimbrew, Bernard Kopf III, Jame
s Mahoney, George Hans, Dana 
Mason, Kathleen Nenni, James Papa, Marcus Ruff, Richard Selleck, 
George Sekel, Marc Sierzega, Daniel
 Smetana, William Sinzer III, Paul 
Szklenka, Jeffrey Tomlins, Robert 
Vitolo, Donald Vassallo, and Keith 
Urban.  Peter DiNapoli received a su
spension letter dated May 12, but a 
letter dated May 17, stated that  ﬁa
fter further investigationﬂ Respon-
dent rescinded its suspension and 
final warning and advised DiNapoli 
that he would be reimbursed for 
pay lost during his suspension. 
I am aware that counsel to the Union and not Meyer or 
Tomlins signed and presumably prepared the charge. But the 
information inserted in the charge must have come from the 
two union representatives. If, as they testified, detailed nota-
tions were made in their date
books within moments of their 
utterance by Gibson they certainly would have informed coun-
sel of the exact nature of the alleged threat.  
Equally persuasive is the te
stimony of Respondent™s wit-
nesses Lamson-Scribner,
 Gibson, and Delaney all of whom 
denied that the remark was ma
de. Delaney testified convinc-
ingly that had the comment b
een made she would have ques-
tioned it since she and her husband are employed in the Peeks-
kill plant.  
To some degree, therefore, the evidence concerning the al-
leged threat is in equipoise
Šno witness deserving greater 
credibility than the other. Based upon the evidence, I cannot 
find that counsel for the Genera
l Counsel has satisfied her bur-
den of establishing by a preponderance of the credible evidence 
that Gibson made the threat attributed to her. I accordingly shall 
recommend that this allegation of the complaint be dismissed.  
B. The Alleged Denial of an
 Excused Absence for Nembhard 
The complaint alleges that Nembhard was denied an excused 
absence despite having been gran
ted such a day off by Gibson. 
I find that this allegation must
 be dismissed. I cannot find 
credible General Counsel™s witne
sses™ testimony that Gibson in 
fact granted Nembhard Sunday 
as a third excused day off. 
In making this finding I rely upon the undisputed documen-
tary recordŠthe e-mails which we
re part of the official com-
pany chronicle of events and which were a contemporaneous, 
verbatim account of messages transmitted. Thus, I credit the 
testimony of Wise that her firs
t involvement in the matter oc-
curred in the morning of April 27, when Nembhard asked her if 
she was excused for the training session. Wise™s e-mail to Gib-
son which stated that Nembhard wanted to know if she had 
permission to attend the training de
monstrates that this was her 
first involvement in Nembhard™s request.  
Accordingly, Wise could not have phoned Nembhard the day 
before, April 26, with a message 
that she had been approved for 3 days off when it was undisputed that Wise asked Gibson on 
April 27, whether she had such permission. I therefore cannot 
credit the testimony of Dendera that Gibson gave her approval 
for 3 days off on April 26. Th
e crucial evidenceŠthe alleged 
phone message of April 26Šwas not preserved.  
Dendera™s notation in his da
tebook that Gibson approved 3 
days off on April 26 is significant especially when combined 
with corroboration by Nembhard, 
Meyer, and Tomlins that he 
advised them that Gibson approved 
the day off. However, I also 
find credible Gibson™s denial of such approval. When the 
documentary evidence is evalua
ted for reliability, the undis-
puted e-mails which establish that an extra day off was not 
specifically requested or gr
antedŠmust be given greater 
weight.  Further, when Nembhard asked Gibson on April 27 why she 
could not have given her a ﬁyesﬂ or
 ﬁnoﬂ answer to her request, 
Nembhard did not refer to the alleged phone message left by 
Wise the day before which alle
gedly granted her request for 3 
days off. Instead, Nembhard 
was seeking a definite answer 
 ENGELHARD CORP
. 59from Gibson as to the extra day off which, according to Nemb-
hard, had already been transmitted through Wise. There was 
testimony that Dahl considered 
Nembhard to be reliable, hard-
working, and conscientious. That
 may be true. But Nembhard 
could also be mistaken as to the facts.  
In addition, Respondent™s actions toward the shop stewards 
are inconsistent with a grant of
 a third day off for Nembhard. 
Respondent liberally granted 2 days
 off for all stewards to at-
tend the training. In the past, when night-shift employees were 
scheduled to attend daytime nego
tiations their schedules were 
changed to the day shift and those days were marked as ex-
cused absences. Thus, they were not given extra days off so 
they could be presen
t at negotiations.  
Even assuming that I find th
at Respondent granted Nemb-
hard Sunday as an excused ab
sence and then withdrew its 
agreement, I cannot find that Ge
neral Counsel has established 
that the Union™s activities in picketing the shareholders meeting 
was a motivating factor in the denial of the excused day off for 
Nembhard. Wright Line
, 251 NLRB 1083 (1980). I find no causal connection between the 
two events. Nembhard appar-
ently was not present during the 
picketing and was not part of 
the group who were suspended for engaging in the picketing. 
Although she was a steward there was no evidence of her ac-
tivities in that position. The mere fact that the expected union 
activities occurred at about the same time that Gibson was in-
volved with Nembhard™s request
 to attend the shop steward 
training cannot provide the nece
ssary connection to establish a 
prima facie case.  
I accordingly find and conclude that Gibson did not grant 
Nembhard an excused third day of absence, and did not unlaw-
fully thereafter deny such approval. I will recommend that this 
allegation be dismissed. 
C. The Picketing at the Shareholders Meeting 
1. Did the Union engage in picketing? 
The complaint alleges that Respondent violated Section 
8(a)(3) and (1) of the Act by di
sciplining 38 employees because 
they participated in the Union™s demonstration at the Sheraton 
Hotel on May 4.  
Respondent argues that the picketing violated the no-strike 
no-picketing clause set forth in article 28 of the collective-
bargaining agreement and that its suspension of the employees 
was justified because the provision permits discipline of work-
ers who engage in such conduct
. General Counsel first argues 
that the demonstration did not constitute picketing and there-
fore no violation of article 28 occurred. General Counsel argues 
alternatively that even if it the employees picketed they were 
engaged in protected concerte
d activity and that Respondent 
has not established that the Unio
n waived the statutory rights of 
off-duty employees to engage in such picketing.  
The evidence establishes that classic, traditional picketing 
occurred at the Sheraton Hotel on May 4. Thus, as the photo-
graphs and videotape of the pick
eting demonstrate, individuals 
carrying placards stood at the ho
tel entrances, and that pickets 
handed leaflets to cars which stopped to receive them. 
Painters 
District Council 9 (We™re Associates),
 329 NLRB 140, 142 
(1999). Even if the demonstrators merely stood with picket 
signs talking to each other, picketing has been proven. Patrol-
ling either with or without signs 
is not essential to a finding of 
picketing. Service Employees Local 87 (Trinity Building Co.)
, 312 NLRB 715, 743 (1993); 
Mine Workers District 29 (New 
Beckley Mining Co.),
 304 NLRB 71, 72 (1991).  
General Counsel argues that no 
picketing occurred since the 
demonstration occurred at a nonwork place and accordingly no 
appeals could be made to employ
ees or customers to refuse to 
enter a place of business or to boycott the business. 
Comcast Television of New Haven
, 325 NLRB 833, 836 (1998). ﬁThe 
important feature of picketing appears to be the posting by a 
labor organization or by strikers 
of individuals at the approach 
to a place of business to accomplish a purpose which advances 
the cause of the union, such as keeping employees away from 
work or keeping customers away from the employer™s busi-
ness.ﬂ 
Lumber & Sawmill Workers Local. 2797 (Stoltze Land & 
Lumber Co.)
, 156 NLRB 388, 394 (1965). ﬁPicketing has been 
defined as conduct ‚which ma
y induce action of one kind or 
another irrespective of the nature
 of the ideas which are being 
disseminated.™ﬂ 
Service Employees Local 254 (Womens & In-
fants Hospital),
 324 NLRB 743, 749 (1997).  
The evidence is clear that picketing took place. Picket signs 
were carried by 20 individuals
 and union official Meyer re-
ferred repeatedly in his testimony
 to the ﬁpicketing.ﬂ The signs 
stated that unfair labor practice charges were filed against Re-
spondent. In addition, a handbill was distributed which noted 
that the unit employees were underpaid, a strike may occur and 
which urged the shareholders arriving for the meeting to ques-
tion Respondent™s conduct toward 
its employees and the profit-
ability of the company. The picketing and handbilling sought to 
induce action by the shareholders
 to, at a minimum, challenge 
Respondent™s actions concerning 
its employees, and at a maxi-
mum, to urge shareholders to 
sell their stock before the occur-
rence of an ﬁunavoidable [strike] 
jeopardizing your profits. . . .ﬂ 
The ultimate purpose of the Union™s action was to ﬁadvance the 
cause of the unionﬂ by pressuring the shareholders to encourage 

Respondent to bargain with it. I accordingly find that the Union 
picketed at the Sheraton Hotel on May 4.  
2. The suspensions  
The right to picket is one of the basic protected activities un-
der Section 7 of the Act which 
provides that employees have 
the right to ﬁassist labor organi
zationsﬂ and to ﬁengage in other 
concerted activities for the purpose of collective bargaining or 
other mutual aid or protection . . . .ﬂ The picketing had as its 
express purpose, as set forth on the signs, the protest of the 
unfair labor practices which had already been filed by the Un-
ion. Another object was to cau
se Respondent™s stockholders to 
persuade it to return to the bargaining table. Both purposes are 
consistent with employees™ righ
ts under Section 7 of the Act. 
Picketing in pursuit of those ends was clearly permissible.  
Respondent asserts that it was 
justified in suspending em-
ployees for engaging in picketing at the Sheraton Hotel in vio-
lation of article 28 of the collective-bargaining agreement. As 
set forth above, that Article co
ntains a traditional no-lockout, 
no-strike, no-picketing clause. 
The Supreme Court has stated that such clauses permissibly 
waive ﬁthe employees™ right to strike and . . . the employers™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 60right to lockout to enforce their respective economic demands 
during the term of those contract
s. . . . .Individuals violating 
such clauses appropriately lose their status as employees.ﬂ 
Mas-tro Plastics Corp. v. NLRB
, 350 U.S. 278, 280 (1956).  The 
Court has also held, however, that a waiver of a statutorily pro-
tected right must be ﬁc
lear and unm
istakable.ﬂ 
Metropolitan 
Edison Co. v. NLRB
, 460 U.S. 705, 708 (1983).  
In deciding whether a union, by its contractual no-picketing 
and no-strike clause, waived em
ployees™ Section 7 right to 
picket or strike, the Respondent 
must prove as an affirmative 
defense that such activity was 
unprotected beca
use it violated 
the no-picketing or no-strike provision. 
Silver State Disposal 
Service, 326 NLRB 84, 85 (1998),  
Whether the Union waived its member-employees™ Section 7 
right to picket, ﬁturns upon the proper interpretation of the par-
ties™ agreement.ﬂ 
Lear Siegler, Inc
., 293 NLRB 446, 447 
(1989). To determine that intent
, the Board examines the con-
tract language and relevant extrinsic evidence. 
Silver State
, above, at 86; 
Lear Siegler
, above, at 447; 
Indianapolis Power 
Co., 291 NLRB 1039, 1040 (1988).   
The Board has stated that in construing such a clause, only 
ﬁan objective constructionﬂ of the provision need be referred to, 
and that in ﬁinterpreting cont
ractual language, words must be 
given their ‚ordinary and reasonable meaning.™™. 
Silver State,
 above, at 86. 
Here, as in 
Silver State
, no extrinsic evidence has been ad-
duced concerning the parties™ intent regarding the no-strike 
clause. Thus, as in 
Silver State, ﬁthe language of the express no-
strike clause ‚is plainly the 
only proper guide for determining 
whether the employer and the union intended to forbid™ the 
unauthorized [strike].ﬂ 326 NLRB at 87. 
Respondent argues for a literal 
interpretation of article 28, 
preferring simply that the clau
se be read in the disjunctiveŠ
each paragraph given its own, separate meaning. Thus, accord-
ing to Respondent, that sentence providing that ﬁthe Union 
agrees that it not call, participate in, or sanction . . . any picket-

ingﬂ is controlling and exclusiv
e of the rest of article 28.  
However, I find that, consistent
 with the precedents above, 
the entire provision must be read to glean the parties™ intent to 
prohibit picketing. Thus, when 
an ﬁobjective constructionﬂ is 
given to article 28, it is clear that the parties™ intent, as set forth 
in the first sentence, in prohibiti
ng picketing is to ﬁprevent any 
suspension of work. . . .ﬂ That interpretation is supported by the 
following language in the clause. ﬁTo carry out this intention 
[to prevent any suspension of work due to labor disputes] Re-
spondent agrees not to lock out workers, and the Union agrees 
that it will not call, participate in, or sanction any picketing 
activity.ﬂ 
Thus, article 28, when properly read as a whole, sets forth a 
clear intention by the parties th
at picketing is prohibited where 
it leads to a suspension of work due to labor disputes. There has 
been no evidence that the picketing caused a suspension of 
work. The picketing was engaged in by nonemployees and 
possibly by employees 50 miles away from the plant at a hotel 
which was the location of Res
pondent™s annual shareholder™s 
meeting. Even assuming that 
Respondent™s employees, who 
were either excused from work or off duty, engaged in such 
picketing, there has been no showing that a suspension of work 
resulted from the picketing.  
In addition, I reject Responde
nt™s reliance upon article 28 to 
discipline its employees who e
ngaged in the demonstration. 
Article 28 authorizes discipline if the employee engaged in an 
ﬁunauthorized strike, boycott, pi
cketing, organized work slow-
down or stoppage, or any other type of interference with the 
Employer™s business.ﬂ As set fo
rth above, the employees were 
suspended for engaging in picke
ting. Clearly, the picketing was 
not unauthorized. It was authorized by the Union and the pick-
eting was peaceful.  
Based upon the above, I find that
 Respondent has not met its 
burden of showing that the Uni
on ﬁclearly and unmistakablyﬂ 
waived the employees™ right to 
engage in union or concerted 
activities by their picketing or 
engaging in the demonstration on 
May 4. I find that their engaging in such activities was pro-
tected by Section 7 of the Act, and I accordingly find and con-
clude that Respondent™s suspension of 38 employees for par-
ticipating in the demonstration violated Section 8(a)(3) and (1) 
of the Act. 3. The alleged threats to discharge 
The amended complaint alleges th
at Gibson™s letters of April 
28 and May 12
9 unlawfully threatened employees with dis-
charge for participating in protected concerted activities.  
I credit Tomlins™ testimony that the letters were posted in the 
plant for more than 1 week. Although the April 28 letter does 
not mention the picketing at the Sheraton Hotel, it is clear that 
Respondent was aware, through Gibson and Gray, that the 
shareholder™s meeting was the in
tended site for the picketing. 
Further, inasmuch as the letter was posted at the plant for more 
than 1 week, Respondent permitted the message to remain 
posted without alteration even af
ter the May 4 picketing, which 
was 6 days after the posting.  
Thus, Respondent cannot argue that the letter was addressed 
to picketing or possible work stoppages at the plant which 
would arguably be prohibited by Article 28. Moreover, the May 
12 letter specifically refers to the April 28 letter as being a ref-
erence to picketing at the shareholder™s meeting. 
Respondent™s official Gray testif
ied that the letters™ intent 
was not to threaten the employees. However, its motive is ir-
relevant.  
The test under Section 8(a)(1) does not ‚turn on the em-
ployer™s motive or whether the coercion succeeded or failed 
[but instead on] whether the employer engaged in conduct 
which, it may reasonably be said, 
tends to interfere
 with the 
                                                          
 9 Respondent asserts that the alle
gation concerning the May 12 letter, 
asserted for the first time in the 
amended complaint, should be barred 
by Section 10(b) of the Act. I find 
that the complaint amendment meets 
the test for relatedness set forth in 
Nickels Bakery of Indiana
, 296 
NLRB 927 (1989). This is particularly so where the April 28 letter 

(erroneously called the April 27 letter 
in the charge) was alleged in the 
charge filed on May 1, 2000, and the original complaint alleges the 
unlawfulness of the April 28 letter.
 The April 28 and the May 12 letter 
involve the same allegations of the 
complaint, they arise out of the 
same circumstances, and Respondent
™s defense, that they are not 
unlawful threats because the picketing was a violation of the contract, is 

identical.  ENGELHARD CORP
. 61free exercise of employee rights under the Act.ﬂ 
Williamhouse of California, Inc.,
 317 NLRB 699, 713 (1995) (emphasis in 
original). 
Inasmuch as I have found, above, that employees were 
unlawfully suspended for particip
ating in the demonstration on 
May 4, it follows that the April 28 threat to discipline them if 
they engaged in that right to participate in union and concerted 
activities violates Section 8(a)(1) of the Act. The threat rea-
sonably tended to interfere with 
their right to engage in such 
activities. 
Similarly, the letter of May 12 informed employees that they 
would be disciplined ﬁas a result of
 the picketing.ﬂ It added that 
it was aware that ﬁthere are further rumors that additional pick-
ets are being planned by our em
ployees with union support. As 
we said in our original letter, we consider any future actions 
like those described in the collective bargaining agreement to 
be a violation of Article 28.ﬂ  
Respondent argues that the Ma
y 12 letter simply informs 
employees of their obligations
 under article 28. However, I 
believe that Respondent reads th
e letter too narrowly. Specific 
mention was made of the May 4 picketing and its discipline of 
employees for engaging in such 
conduct allegedly in violation 
of article 28. Given the context of this letter, the fact that em-
ployees were suspended beginni
ng on the day the letter was 
posted, and that Respondent should 
have been aware that article 28 was not violated by the picketi
ng, I find that this letter con-
stitutes an implicit threat that similar disciplinary action would 
be taken against other employees 
if they engaged in protected, 
concerted activity. 
Webco Industries
, 327 NLRB 172, 173 
(1998).  I accordingly find and conclude 
that the letters of April 28 
and May 12 violated Section 8(a)(1) of the Act. 
4. The alleged surveillance 
a. The affirmative defense 
The complaint alleges that Respondent engaged in unlawful 
surveillance of its employees™ union activities at the Sheraton 
Hotel on May 4. Respondent stipul
ated that it videotaped the 
picketing and handbilling activities which took place at that 
location. 
 Respondent argues that this a
llegation is barred by Section 
10(b) of the Act which requires that a charge be filed within 6 
months of an unfair labor practice. Here, no charge has been 
filed alleging surveillance of 
employees. Accordingly, Respon-
dent contends that the complain
t allegation must
 be dismissed 
as untimely. 
In considering the sufficiency of a charge to support an alle-
gation in the complaint under Section 10(b), ﬁthe Board has 

generally required that the complaint allegation be related to 
and arise out of the same situation as the conduct alleged to be 
unlawful in the underlying charge.ﬂ 
Nickels Bakery of Indiana
, 296 NLRB 927 (1989).  
As here, 
Nickles Bakery
 involved a situation where a com-
plaint contained an allegation wh
ich was not the subject matter 
of a charge. The Board held that in determining whether the 
complaint allegations are sufficiently related to the charge alle-
gations, it applies a ﬁclosely relatedﬂ test comprised of the fol-
lowing factors: (1) whether the allegations involve the same 
legal theory (2) whether the allegations arise from the same 
factual circumstances or sequence of events and (3) whether a 
respondent would raise similar de
fenses to the allegations.  
Under this ﬁclosely relatedﬂ test, I find that the complaint al-
legation of unlawful surveillance is closely related to the timely 
filed amended charge which alle
ges that Respondent coerced 
shop stewards in the exercise of their Section 7 rights by threat-
ening to discipline union member
s if they engage in peaceful 
picketing of Respondent™s 
stockholder™s meeting.  
First, the complaint allegation of unlawful surveillance of the 
picketing and the charge alleging a threat to discipline union 
members for peaceful picketing involve the same legal the-
oryŠthe interference with employ
ees™ Section 7 right to peace-
fully picket Respondent™s share
holder™s meeting. Second, the 
complaint allegation arises from the same factual circumstances 
and sequence of events as the 
chargeŠthe picketing of Re-
spondent™s May 4 shareholder™s m
eeting and the videotaping of 
union members who were present at the picketing. ﬁThe Board 
has generally found that there is
 [a] sufficient relation between 
the charge and [subsequent alle
gations] in circumstances in-
volving ‚acts that are part of the same course of conduct . . . .™ﬂ 
Ross Stores, Inc., 329 NLRB 573 (1999). Finally, the allega-
tions in the charge and complaint share a common defenseŠ
both are predicated upon the argument that the picketing vio-
lated the collective-b
argaining agreement and was unprotected.  
I accordingly reject the affirmative defense that the com-
plaint allegation of surveillance must be dismissed as untimely 
pursuant to Section 10(b) of the Act. 
b. The merits 
In National Steel & Shipbuilding Co
., 324 NLRB 499 
(1997), enfd. 156 F.3d 1268 (D.C. Cir. 1998), the Board af-
firmed the guiding principles set forth in 
F. W. Woolworth Co
., 
310 NLRB 1197 (1993) concerning surveillance of the union 
activities of its employees by means of videotaping such activi-
ties. The Board stated: 
 [A]n employer™s mere observati
on of open, public union ac-
tivity on or near its property does not constitute unlawful sur-
veillance. Photographing and vi
deotaping such activity clearly 
constitute more than mere 
observation, however, because 
such pictorial recordkeeping tends to create fear among em-
ployees of future reprisals.  
 The Board in 
Woolworth
 reaffirmed the principle that photo-
graphing in the mere belief that something might happen does 
not justify the employer™s conduct when balanced against the 
tendency of that conduct to interfere with employees™ right to 
engage in concerted activity.  
 Rather, the Board requires an employer in such photographing 

or videotaping to demonstrate that it had a reasonable basis to 
have anticipated misconduct by the employees. ‚The Board 
may properly require a company 
to provide a so
lid justifica-
tion for its resort to anticipato
ry photographing.™ The inquiry 
is whether the photographing or
 videotaping has a reasonable 
tendency to interfere with protected activity under the circum-
stances in each case. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 62ﬁThe Board has long held that, 
absent proper justification, 
the photographing of employees 
engaged in union or protected 
concerted activities violates the Act because it has a tendency 
to intimidate them.ﬂ 
Titan Wheel Corp. of Illinois
, 333 NLRB 
190, 194 (2001). Absent justification,
 therefore, it is clear that 
the videotaping which occurred at the Sheraton Hotel on May 
4, had a tendency to create fear among employees of future 
retaliation. 
Waco, Inc., 273 NLRB 746, 747 (1984).  
The facts here present a clearer case for finding that the 
videotaping had a tendency to create fear. Thus, the photogra-
phy was accompanied by a threat that would suggest coercion. 
As set forth above, Gibson™s letter of April 28 warned that any 
employee who participated in an unauthorized job action, such 
as the contemplated picketing, was subject to immediate dis-
charge. According to the testimony of Gray and Meyer, at the 
time that Gibson wrote the letter she and Gray were aware that 
the picketing would take place at the shareholder™s meeting.
10  I have found that the letter of April 28 constitutes, as alleged, an 
unlawful threat of discipline for their engaging in union and 
protected concerted activity. 
By unlawfully threatening employ
ees with discharge if they 
engaged in the picketing and then videotaping them, the work-
ers could reasonably fear that their presence at the demonstra-
tion would result in discipline. The fact that those employees 
who did appear at the picketing were first threatened, then iden-
tified through the videotape and finally suspended for their 
allegedly engaging in picketing 
provides a strong basis for con-cluding that the videotaping had 
as its purpose the instillation 
of fear that by appearing at the demonstration they would be 
disciplined. In this connection it is important to note that Meyer 
sought to protect the employees
 from disciplinary action pursu-
ant to the no-picketing clause by
 directing them not to engage 
in picketing or handbilling. However, their abstention from 
those activities had no effect 
upon Respondent™s decision to 
suspend them. Their mere appearance at the picketing was suf-
ficient.  
ﬁThe record provides no basis for Respondent reasonably to 
have anticipated misconduct by those picketing and handbill-
ing, and there is no evidence that misconduct did, in fact, oc-
cur.ﬂ Woolworth
, above. Respondent official Gray™s assertion 
that he directed that the activities be videotaped in order to 
document attempts to disrupt 
the annual meeting and record instances of possible violent or illegal activities, and to obtain 
an injunction if necessary, are not sufficient to justify the pho-
tography. As set forth above, ph
otographing in the mere belief 
that ﬁsomething might happenﬂ
 does not justify Respondent™s 
conduct when balanced against the tendency of that conduct to 
interfere with employees™ right to engage in concerted activity. 
Sonoma Mission Inn & Spa
, 322 NLRB 898, 902 (1997).  
First, the taping began as the 
demonstrators began to  leave 
the bus upon its arrival at the hot
el, clearly before they could 
engage in any misconduct. 
Sonoma,
 above, at 902.Thus, the 
activity of taping them had 
nothing to do with any possible 
illegal activity but to record who was part of the Union™s pro-
                                                          
 10 Gibson™s reference to the picke
ting in the May 12 letter establishes 
that the April 28 letter was designed 
to advise employees that their 
participation in the anticipated picketing was a violation of the contract.   
test. Indeed, Gray conceded that the photographs were used to 
identify the employees involve
d for the purpose of imposing 
discipline for their picketing. It should be noted in this regard 
that there was no evidence that
 Respondent™s employees carried 
picket signs or distributed handbills. Meyer™s testimony that 
none did so is uncontradicted.  
Respondent further argues th
at it permissibly sought to 
document the employees™ activity 
which was in violation of the 
contract™s no strike-no picketing 
clause. However, as set forth 
above, I find that no violation of
 that clause occurred because 
the purpose of the clause was to prevent work stoppages and 
the suspension of work, neither of which occurred as a result of 
the picketing. Accordingly, I 
cannot find that Respondent had 
even a ﬁcolorable basisﬂ for ju
stifiably videotaping the picket-
ing. See Roadway Express
, 271 NLRB 1238, 1244 (1984).  
Respondent has presented no credib
le evidence of a justifica-
tion for its videotaping of the Union™s picketing and handbilling 
at the Sheraton Hotel. Accordingly, I conclude that by conduct-
ing such surveillance it violated Section 8(a)(1) of the Act.  
CONCLUSIONS OF 
LAW 1. Respondent, Engelhard Corporation, is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act. 
2. Local 1430, International Br
otherhood of Electrical Work-
ers, AFLŒCIO, is a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
3. By suspending the following employees for 3 days in May 
2000, for participating in a un
ion demonstration, Respondent 
violated Section 8(a)(3) and (1) of the Act: 
 Christopher Bahr, Gregory Borelli, Eric Camper, Wayne 

Cantrell, Arthur Chase, Carlos Colmenares, Roger Croft, 
Joseph Dendera, Vincent Diaz, Dallas Dickens, Peter 
DiNapoli, Warren Dunn, Lori Elsner, Nelvis Esteves, Carlos 
Fernandes, Francis Hard, Pa
mela Hard, James Hamilton, 
Ron Hyslop, John Keels, Thomas Kimbrew, Bernard Kopf 
III, James Mahoney, George Ha
ns, Dana Mason, Kathleen 
Nenni, James Papa, Marcus Ruff, Richard Selleck, George 
Sekel, Marc Sierzega, Daniel Smetana, William Sinzer III, 
Paul Szklenka, Jeffrey Tomlins,
 Robert Vitolo, Donald Vas-
sallo, Keith Urban. 
 4. By engaging in surveillan
ce of employees engaged in un-
ion activities, Respondent violated
 Section 8(a)(1) of the Act. 
5. By threatening employees with discharge on April 28 and 
May 12, 2000, if they engaged 
in union activities, Respondent 
violated Section 8(a)(1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
Having found that Respondent 
unlawfully suspended the 
employees named above, I find that
 it must be ordered to make 
them whole for any loss of earnings and other benefits, com-
puted on a quarterly basis from date of suspension, as pre-
scribed in F. W. Woolworth Co
., 90 NLRB 289 (1950), plus 
 ENGELHARD CORP
. 63interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
There was testimony to the effect that the employees were 
suspended for nonconsecutive days, and that during the days 
upon which they were not suspended they were prohibited from 
entering Respondent™s premises. 
Accordingly, they were not 
eligible to work those days and therefore not eligible to receive 
overtime pay during such days. General Counsel alleges that 
their inability to receive overtime pay should be remedied in 
this Decision. Inasmuch as I find that this issue was not fully 
litigated at the hearing, this matter should be raised in the com-
pliance part of this proceeding. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
11 ORDER The Respondent, Engelhard Corporation, Peekskill, New 
York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Suspending or di
scriminating against employees for par-
ticipating in union activities or protected concerted activities. 
(b) Engaging in surveillance 
of employees engaged in union 
activities and protected concerted activities.  
(c) Threatening employees with discharge if they engage in 
union activities or protected 
concerted activities.   
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Make whole the following employees for any loss of 
earnings and other benefits suffere
d as a result of the discrimi-
nation against them, in the manner set forth in the remedy sec-
tion of the decision: 
 Christopher Bahr, Gregory Bo
relli, Eric Camper, Wayne 
Cantrell, Arthur Chase, Carlos Colmenares, Roger Croft, Jo-
seph Dendera, Vincent Diaz, Dalla
s Dickens, Peter DiNapoli, 
Warren Dunn, Lori Elsner, Nelvis Esteves, Carlos Fernandes, 
Francis Hard, Pamela Hard, James Hamilton, Ron Hyslop, 
John Keels, Thomas Kimbrew, Bernard Kopf III, James Ma-
honey, George Hans, Dana Mason, Kathleen Nenni, James 
                                                          
 11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
Papa, Marcus Ruff, Richard Selleck, George Sekel, Marc 
Sierzega, Daniel Smetana, William Sinzer III, Paul Szklenka, 
Jeffrey Tomlins, Robert Vitolo, Donald Vassallo, Keith Ur-
ban. 
 (b) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful suspensions, and within 3 
days thereafter notify the employees in writing that this has 
been done and that the suspensions will not be used against 
them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-

sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Peekskill, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ
12 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 28, 2000. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 